Citation Nr: 0717037	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-44 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1961 to January 
1969 and from September 1972 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision 
that denied service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.  Service connection 
for a heart disorder (coronary artery disease, status post 
coronary artery bypass graft), was also denied at that time.  

In August 2006, the Board remanded the issue of entitlement 
to service connection for diabetes mellitus, to include as 
due to Agent Orange exposure, for further development.  The 
Board also remanded the issue of entitlement to service 
connection for a heart disorder for the issuance of a 
statement of the case.  

The Board notes that the veteran filed a notice of 
disagreement as to the issue of entitlement to service 
connection for a heart disorder in September 2004.  Following 
the Board's August 2006 remand, a statement of the case was 
issued in December 2006.  The record does not reflect that a 
timely substantive appeal has been submitted as to that 
issue.  Thus, the Board does not have jurisdiction over that 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam and 
was not exposed to Agent Orange during his periods of 
service.  

2.  Any elevated blood sugar readings in service were acute 
and transitory and resolved without residual disability.  The 
veteran's current diabetes mellitus began many years after 
service and was not caused by any incident of service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in May 2003, July 2003, March 2004, and 
November 2006 letters the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  The November 
2006 letter also advised the veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; and 
an article submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
	

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; VA examination reports; and an article 
submitted by the veteran.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service connection for listed diseases may be 
presumed if they are manifest to a compensable degree within 
specified periods.  This includes Type II diabetes mellitus 
(adult onset diabetes), if manifest to a compensable degree 
at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  



Service connection for certain chronic diseases, including 
diabetes mellitus, will be presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the first year following active service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran had active service from January 1961 to January 
1969 and from September 1972 to September 1984.  His service 
personnel records do not show that he had service in the 
Republic of Vietnam.  A September 2003 response from the 
National Personnel Records Center (NPRC) indicated that there 
was no evidence in the veteran's file to substantiate any 
service in the Republic of Vietnam.  

The service medical records for the veteran's first period of 
service from January 1961 to January 1969 do not show 
complaints, findings, or diagnoses of diabetes mellitus or of 
any elevated blood sugar readings.  

The service medical records for his second period of service 
from September 1972 to September 1984 do not show complaints, 
findings, or diagnoses of diabetes mellitus.  Such records do 
include references to elevated blood sugar readings on 
occasions.  A February 1981 private laboratory report noted a 
glucose reading of 120 mg/dl.  The report included a notation 
that fasting normals at less than fifty years of age were 
between 75 and 115 mg/dl.  A May 1981 treatment entry 
reported that they would repeat tests including glucose on 
that date.  A June 1981 entry noted, as to the sugar level, 
that it was 88 mg/dl as compared to 120 mg/dl.  The 
assessment was elevated chemistries, resolving.  A July 1983 
lab report noted that the veteran had fasting blood sugar of 
100, and that it was 197 at a half hour, 196 at 
one hour, 101 at two hours, 102 at three hours, 60 at four 
hours, and 91 at five hours.  The May 1984 objective 
separation examination report noted that the veteran had 
elevated two hour "PP blood sugar" and recommended a 
follow-up evaluation for the elevated blood sugar.  

Post-service private and VA treatment records dated from 
February 1985 to December 1987, do not show treatment for 
diabetes mellitus or for any elevated blood pressure 
readings.  For example, a March 1985 private report from 
Radisson Clinical Laboratory noted a glucose reading of 106 
mg/dl with the normal range from 65 to 114 mg/dl.  A March 
1985 treatment entry from Van Beveren and Bome Physical 
Therapists noted that the veteran had no history of diabetes 
mellitus.  A May 1985 report from Radisson Clinical 
Laboratory indicated a glucose reading of 106 mg/dl with the 
normal range from 65 to 114 mg/dl and a subsequent June 1985 
laboratory test from such facility related a glucose reading 
of 101 mg/dl with the same normal range.  

The first post-service clinical evidence of elevated blood 
sugar readings is in January 1989, several years after the 
veteran's separation from service.  A January 1989 private 
hospital discharge summary from St. Joseph's Hospital Health 
Center noted that the veteran was admitted for elective 
coronary revascularization surgery.  It was reported that he 
gave no history of diabetes mellitus.  The discharge summary 
also indicated that the veteran's blood sugars had been 
running somewhat elevated, but not enough to warrant therapy.  
It was noted that the veteran was instructed about reducing 
his carbohydrate intake.  The final diagnoses included mild 
hyperglycemia.  

An August 1998 private treatment report from the NY Heart 
Center indicated that the veteran had a past medical history 
that included diabetes mellitus, non-insulin dependent.  The 
assessment included a reference to the veteran being a 
diabetic.  

Subsequent post-service private and VA treatment records show 
treatment for diabetes mellitus.  



A December 2003 VA treatment report noted an assessment that 
included type 2 diabetes diagnosed in 1991.  It was reported 
that the veteran started insulin in December 2001 and that he 
had not suffered any end-stage complications.  A July 2004 
entry related an assessment that included essentially the 
same information as to the veteran's diabetes mellitus.  A 
January 2007 entry noted that the veteran had diabetes 
mellitus since 1993.  The impression included diabetes 
mellitus, type 2, with mild non-proliferative diabetic 
neuropathy in both eyes.  

A January 2007 VA diabetes mellitus examination report noted 
that the veteran's claims file was reviewed.  It was also 
noted that computerized clinic program notes were reviewed.  
The examiner discussed the veteran's medical history, 
including his service medical records, in detail.  The 
impression included diabetes, type 2, currently on insulin 
and Metformin, diagnosed in 1991; primary essential 
hypertension; no evidence of nephropathy; no evidence of 
diabetic neuropathy; mild bilateral diabetic retinopathy; and 
pre-existing coronary artery disease, status post coronary 
artery bypass graft in 1989.  

The examiner noted that the veteran told her that he believed 
that there was Agent Orange exposure at the air bases where 
he was stationed in New York.  It was noted that the veteran 
stated that he felt it was odd that both he and his wife had 
developed diabetes.  The examiner noted that per a VA Form 
2507, the veteran did not have service in Vietnam.  The 
examiner commented that the rating board needed to determine 
if there was any exposure to Agent Orange in the veteran's 
military duties at those air bases, and that such was left to 
the board.  The examiner noted that she could neither verify 
nor confirm whether the veteran had any Agent Orange exposure 
at the air bases.  The examiner remarked that there was no 
evidence that the veteran met the criteria for a diagnosis of 
diabetes mellitus, type 2, in the military service based on 
the glucose tolerance test and other lab testing.  The 
examiner stated that if there was no Agent Orange exposure in 
the military, then there was no basis that the veteran's 
diabetes, diagnosed in 1991, was caused by his military 
service.  



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the veteran's service personnel 
records do not indicate that he had any Vietnam service, nor 
does he claim such.  As noted previously, a September 2003 
response from the NPRC specifically reported that there was 
no evidence in the veteran's file to substantiate any service 
in the Republic of Vietnam.  The veteran has alleged that he 
was exposed to Agent Orange at Hancock Air Force Base and 
Griffiss Air Force Base in New York.  In support of this 
contention, the veteran submitted a copy of a 1992 report 
from Mr. G.D.M's website, apparently updated in October 2004.  
The report is entitled "Life in the Times Bases Known to be 
Contaminated."  The author indicates that report is a list 
of contaminated bases compiled from the latest status report 
from the Department of Defense's Installation Restoration 
Program.  It notes that a study of Griffiss Air Force Base 
revealed that phenols, ethyl benzene, and benzene had been 
detected in the ground water on base, and toulene in the 
surface water on base.  Hancock Air Force Base was not 
mentioned.

The term herbicide, for purposes of 38 C.F.R. § 3.307, means 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, specifically: 2, 4-
dicholorophenoxyacetic acid; 2, 4, 5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 
1116(a)(4); 3.307(a)(6)(i).  

The Board finds the internet article entitled to little 
probative weight.  The article itself indicated that the 
accuracy or completeness of the information could not be 
vouched for.  Moreover, nothing in the article indicates 
Griffiss was contaminated as a result of Agent Orange, nor 
that such contamination, if extant, occurred or existed while 
the veteran was stationed there.  There is no competent 
evidence in the record to support the veteran's contention 
that he was exposed to Agent Orange at Griffiss or Hancock 
Air Force Base.  

Thus, as the veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and there is no competent evidence 
indicating exposure to Agent Orange during his military 
service, he is not entitled to service connection for 
diabetes mellitus on a presumptive basis due to Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  Nonetheless, the veteran is 
not precluded from establishing service connection for 
diabetes mellitus on a direct basis.  See Combee v. Brown, 
F.3d at 1039 (Fed. Cir. 1994).  

The Board observes that the VA examiner at the January 2007 
VA examination specifically indicated that there was no 
evidence that the veteran met the criteria for a diagnosis of 
diabetes mellitus, type 2, in the military service based on 
the glucose tolerance test and other lab testing.  The 
examiner noted that if there was no Agent Orange exposure in 
the military, then there was no basis that the veteran's 
diabetes, diagnosed in 1991, was caused by his military 
service.  The Board notes that the VA examiner reviewed the 
veteran's claims file in detail in providing that opinion.  
In fact, the examiner discussed information in the veteran's 
service medical records as well as post-service treatment 
records.  Therefore, the Board finds that the examiner's 
opinion is very probative in this matter.  That opinion is 
clearly negative evidence against this claim.  

The evidence as a whole provides no continuity of 
symptomatology of any elevated blood sugar readings in 
service and the later diagnosed diabetes mellitus.  38 C.F.R. 
§ 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Nor 
is diabetes mellitus otherwise adequately medically linked to 
an incident of service.  There is no indication from a 
medical source that any elevated blood sugar readings during 
the veteran's periods of service (specifically his second 
period of service) may be reasonably associated with his 
diabetes mellitus many years later.  In fact, a VA examiner 
has specifically found that such association does not exist.  
The probative medical evidence does not suggest that the 
veteran's diabetes mellitus is related to his periods of 
service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
veteran's diabetes mellitus began several years after his 
periods of service, without relationship to service.  

The Board has considered the veteran's statements regarding 
the etiology of diabetes mellitus.  However, the veteran, as 
a lay person, is not competent to give a medical opinion on 
the diagnosis or etiology of a condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any elevated blood sugar readings during service were 
acute and transitory and resolved without residual 
disability, and that the current diabetes mellitus is 
unrelated to the veteran's period of service.  Moreover, 
there is no evidence of diabetes manifested to a compensable 
degree within one year following discharge from service.  
Thus, the Board concludes that the preponderance of the 
evidence is against a finding of service connection for 
diabetes mellitus. 

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange exposure, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


